UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24347 THE ULTIMATE SOFTWARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 65-0694077 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) or organization 2000 Ultimate Way, Weston, FL (Address of principal executive offices) (Zip Code) (954) 331 - 7000 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of May 1, 2012, there were 26,629,324 shares of the Registrant’s common stock, par value $0.01, outstanding. THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES (“ULTIMATE”) TABLE OF CONTENTS Page(s) Part I – Financial Information: Item 1 – Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2012 and March 31, 2011 2 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and March 31, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and March 31, 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-10 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-16 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 16-17 Item 4 – Controls and Procedures 17 Part II – Other Information: Item 1A – Risk Factors 17 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6 – Exhibits 18 Signatures 19 Certifications 20-23 i Table of Contents PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) As of As of March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments in marketable securities Accounts receivable, net of allowance for doubtful accounts of $475 for 2012 and 2011 Prepaid expenses and other current assets Deferred tax assets, net Total current assets before funds held for customers Funds held for customers Total current assets Property and equipment, net Capitalized software, net Goodwill Investments in marketable securities Other assets, net Deferred tax assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Capital lease obligations Total current liabilities before customer funds obligations Customer funds obligations Total current liabilities Deferred revenue Deferred rent Capital lease obligations Income taxes payable Total liabilities Stockholders’ equity: Preferred Stock, $.01 par value, 2,000,000 shares authorized, no shares issued or outstanding – – Series A Junior Participating Preferred Stock, $.01 par value, 500,000 shares authorized, no shares issued or outstanding – – Common Stock, $.01 par value, 50,000,000 shares authorized, 30,499,790 and 30,204,440 shares issued in 2012 and 2011, respectively Additional paid-in capital Accumulated other comprehensive income (loss) 76 ) Accumulated deficit ) ) Treasury stock, 3,941,813 shares, at cost, for 2012 and 2011 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 1 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) For the Three Months Ended March 31, Revenues: Recurring $ $ Services License Total revenues Cost of revenues: Recurring Services License 88 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other (expense) income: Interest and other expense ) ) Other income, net 13 34 Total other (expense) income, net ) ) Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements 2 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) For the Three Months Ended March 31, Net income $ $ Other comprehensive income: Unrealized loss on investments in marketable available-for-sale securities (5
